Case 18-53964-sms    Doc 38   Filed 10/09/18 Entered 10/09/18 15:35:30      Desc Main
                              Document     Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 IN RE:                                  )   CASE NO. 18-53964-sms
                                         )
 BARABARA HARRIS RAMSEY,                 )   CHAPTER 13
                                         )
                    Debtor.              )   JUDGE SAGE M. SIGLER
                                         )
                                         )

                    NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF ALL NOTICES

      PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 9010(b), Gregory

M. Taube of Nelson Mullins Riley & Scarborough LLP, hereby enters his

appearance as counsel for Creditor Hayat Mongodin in the above-styled case and

further requests service of papers pursuant to Bankruptcy Rules 2002 and 3017(a).

The undersigned counsel hereby puts all parties in interest on notice that he requests

that the Clerk of the Court place the undersigned counsel on the Master Service List

in this case and that all counsel of record provide the undersigned counsel with

copies of all notices, pleadings and other filings made in the above-captioned matter

including, without limitation, notices of any applications, complaint, demand,

hearing, motion, order, pleadings, or request, formal or informal, whether

transmitted or conveyed by mail, telephone or otherwise. The Clerk and all counsel
Case 18-53964-sms   Doc 38   Filed 10/09/18 Entered 10/09/18 15:35:30   Desc Main
                             Document     Page 2 of 4




of record are requested to direct all written or telephone correspondence to the

undersigned counsel at the following address and telephone number:

                        Gregory M. Taube
                        Nelson Mullins Riley & Scarborough
                        201 17th Street, NW, Suite 1700
                        Atlanta, Georgia 30363
                        (404) 322-6000 (Phone)
                        (404) 322-6050 (Fax)
                        greg.taube@nelsonmullins.com

      This 9th day of October, 2018.

                                       /s/ Gregory M. Taube
                                       Gregory M. Taube
                                       Georgia Bar No. 699166

                                       Attorneys for Hayat Mongodin

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                         2
Case 18-53964-sms     Doc 38   Filed 10/09/18 Entered 10/09/18 15:35:30      Desc Main
                               Document     Page 3 of 4




                  UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 IN RE:                                  )       CASE NO. 18-53964-sms
                                         )
 BARABARA HARRIS RAMSEY,                 )       CHAPTER 13
                                         )
                     Debtor.             )       JUDGE SAGE M. SIGLER
                                         )
                                         )

                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing NOTICE

OF APPEARANCE AND REQUEST FOR SERVICE OF ALL NOTICES with the

Clerk of Court using the CM/ECF system that will automatically send e-mail

notification of such filing to the following attorneys of record:

 Howard P. Slomka                                Albert Clark Guthrie
 Slipakoff & Slomka, PC                          Mary Ida Townson, Chapter 13 Trustee
 Overlook III – Suite 1700                       191 Peachtree Street NE
 2859 Paces Ferry Road, SE                       Suite 2200
 Atlanta, GA 30339                               Atlanta, GA 30303-1740

      This 9th day of October, 2018.

                                        /s/ Gregory M. Taube
                                        Gregory M. Taube
                                        Georgia Bar No. 699166

                                        Attorneys for Hayat Mongodin




                                             3
Case 18-53964-sms   Doc 38   Filed 10/09/18 Entered 10/09/18 15:35:30   Desc Main
                             Document     Page 4 of 4




NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                       4
